Petition for writ of certiorari to review the decision of the Court of Appeals in the case of G. W. Swinea v. State,100 So. 86.1 The petition does not disclose that an application for rehearing had been made to said Court of Appeals and such application denied. This is required as a condition precedent to a consideration of the petition here under the provisions of Supreme Court Rule 42, as amended and as set out in 198 Ala. xiv.
The petition is dismissed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.